             Case: 1:20-cv-01144 Document #: 1 Filed: 02/17/20 Page 1 of 11 PageID #:1




                               IN THE UNITED STATES DISTRCIT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION


      MARCUS HILLIARD,                               )
                                                     )
                              PLAINTIFF,             )
                                                     )      Case No.
               v.                                    )
                                                     )
      NATIONAL BOARD OF MEDICAL                      )
      EXAMINERS,                                     )
                    DEFENDANTS.                      )


                                           COMPLAINT AT LAW

               NOW COMES, Plaintiff, MARCUS HILLIARD, by and through his attorneys,

      DELANEY LAW, PC, and in complaint of Defendants, NATIONAL BOARD OF MEDICAL

      EXAMINERS, and states as follows:

                                              INTRODUCTION

               Plaintiff, Marcus Hilliard, (hereinafter referred to as “Plaintiff”) is an individual with a

      medically diagnosed disabilities in the areas of: written expression, basic reading skills, reading

      comprehension, mathematic calculation, mathematic reasoning, sequencing ability, short-term

      auditory memory, attention, and speed of eye-hand coordination.

               Plaintiff submitted substantial documentation to the National Board of Medical Examiners

      (hereinafter referred to as “NBME”) reflecting the nature and extent of his disabilities in support

      of his requested testing accommodations. However, the NBME refused to grant Plaintiff his

      requested accommodation of double-time to complete his Step 1 Medical Boards Examination.

      Plaintiff’s request for double-time to complete this exam was denied on two occasions. As a result,


       _________
INTEGRATE    LEGAL, P.C.                          Complaint at Law                              Page 1 of 11
Service@Integrate-Legal.com
             Case: 1:20-cv-01144 Document #: 1 Filed: 02/17/20 Page 2 of 11 PageID #:2




      Plaintiff failed this examination three times. Plaintiff brings this case pursuant to Title III of the

      Americans with Disabilities Act, 42 U.S.C. § 12182 et seq. (“ADA”), and under Title III’s

      implementing regulations found at 28 C.F.R. § et seq.


                                         JURISDICTION AND VENUE

           1. This Court has jurisdiction over this action under 28 U.S.C. § 1331 for civil actions

               arising under the laws of the United States and 42 U.S.C. § 12188(a)(1), which

               incorporates the provisions of 42 U.S.C. § 2000a-3(a), providing for civil actions by any

               person being subjected to discrimination on the basis of disability in violation of Title III

               of the ADA.

           2. This complaint is timely filed within two (2) years from receiving notification from

               NBME that Plaintiff failed his first USMLE – Step One examination which was taken on

               June 21, 2018 under testing conditions that failed to reasonably accommodate Plaintiff.

           3. Venue in the district is proper under 28 U.S.C. § 1391(b). The Defendant resides in the

               Northern District, Eastern Division, and the events giving rise to Plaintiff’s claim

               occurred here.

                                                    PARTIES

           4. Plaintiff is an individual with medically diagnosed disabilities in the areas of: written

               expression, basic reading skills, reading comprehension and sequencing ability.

           5. Plaintiff has been diagnosed with :

                    a. Speciﬁc Learning Disorder, With Impairment in Reading (commonly known as

                        dyslexia); and

                    b. Speciﬁc Learning Disorder, With Impairment in Written Expression.




       _________
INTEGRATE    LEGAL, P.C.                           Complaint at Law                               Page 2 of 11
Service@Integrate-Legal.com
             Case: 1:20-cv-01144 Document #: 1 Filed: 02/17/20 Page 3 of 11 PageID #:3




           6. Plaintiff is a qualified individual with a disability and meets the eligibility requirements

               under the ADA.

           7. NBME is an independent, not-for-profit organization that provides standardized licensing

               examinations, the successful completion of which is required for medical licensure in the

               United States and in the State of Illinois, including the Northern District of Illinois.

                                          FACTUAL ALLEGATIONS

           8. Plaintiff is a qualified student with a disability under the ADA.

           9. Plaintiff has a learning disability that substantially limits his major life activities of

               learning, reading and writing.

           10. On October 14, 2016, Plaintiff received notification from the NBME that it denied

               Plaintiff’s request for double time on the USMLE Step 1 exam.

           11. On September 25, 2017, Plaintiff submitted a second accommodation request for his Step

               1 exam to the NBME for his first attempt at the test.

           12. On September 28, 2017, Plaintiff received notification from the NBME granting time-and-

               one-half testing accommodations despite the documentation provided in support for test

               accommodations of double time.

           13. On June 21-22, 2018, Plaintiff sat for the USMLE Step 1 Examination for the first time,

               with only a time-and-one-half accommodation granted to him by the NBME. Plaintiff

               failed the exam.

           14. On several of Plaintiff’s practice exams, Plaintiff successfully passed his practice Step 1

               exams when allowing for double-time for completion.




       _________
INTEGRATE    LEGAL, P.C.                            Complaint at Law                                Page 3 of 11
Service@Integrate-Legal.com
             Case: 1:20-cv-01144 Document #: 1 Filed: 02/17/20 Page 4 of 11 PageID #:4




           15. On November 9-10, 2018, Plaintiff sat for the USMLE Step 1 exam for the second time,

               where he was again granted only time-and-one-half to complete the exam. Plaintiff failed

               the exam.

           16. On February 16, 2019, Plaintiff submitted a subsequent accommodation request to the

               NBME for his third attempt at taking the USMLE Step 1 exam. This was denied and

               Plaintiff was only granted time-and-one-half to complete this exam for the third time

               despite his requests for accommodation of double time yet again.

           17. On August 30-31, 2019, Plaintiff sat for the USMLE Step 1 Examination for the third time

               with only a time-and-a-half accommodation granted. Plaintiff failed the exam.

           18. An accommodation of double time directly relates to Plaintiff’s disabilities and is necessary

               to ensure that Plaintiff’s score on the USMLE Step 1 exam reflect Plaintiff’s true

               capabilities rather than his disability.

           19. Plaintiff submitted substantial documentation the USMLE’s denial was inadequate and

               unreasonable.

           20. Plaintiff’s disability includes, but is not limited to:

                    a. Inaccurate or slow and effortful word reading (e.g., reads single words aloud

                        incorrectly or slowly and hesitantly, frequently guesses words, has difﬁculty

                        sounding out words).

                    b. Difﬁculty understanding the meaning of what is read (e.g., may read text accurately

                        but not understand the sequence, relationships, inferences, or deeper meanings of

                        what is read).

           21. Plaintiff’s limitations include struggling with reading speed and accuracy, which in turn

               impact his comprehension abilities.



       _________
INTEGRATE    LEGAL, P.C.                             Complaint at Law                            Page 4 of 11
Service@Integrate-Legal.com
             Case: 1:20-cv-01144 Document #: 1 Filed: 02/17/20 Page 5 of 11 PageID #:5




           22. Due to his disability, Plaintiff at times, sacriﬁces reading accuracy for speed, and at other

               times sacriﬁces reading speed for accuracy. As such, it may become difﬁcult for him to

               read complicated, novel materials in the efﬁcient manner that the USMLE requires.

           23. When provided with two-times additional time, Plaintiff’s comprehension and memory for

               information improves.

           24. Plaintiff has requested and received accommodations of two time testing throughout his

               academic career including:

                    a. Rice University;

                    b. Texas Tech University; and

                    c. University of Texas.

           25. With his past accommodations of double time Plaintiff obtained a BS in Chemical

               Engineering from Texas Tech University, a MS and doctorate in Chemical Engineering

               from the University of Texas, and a MS in Bioengineering from Rice University.

                                                      ADA Requirements

           26. Pursuant to the ADA, a person has a disability if he has a “physical or mental impairment

               that substantially limits one or more of the major life activities of such individual” 42 USC

               2102(2)(A)

           27. The ADA specifically prohibits discrimination against persons with disabilities in

               professional examinations such as the USMLE Step 1. 42 U.S.C. § 12189.

           28. As the administrator and provider of the USMLE Step 1, a professional licensing

               examination, the NBME is covered by the ADA. 42 U.S.C.§ 12189.




       _________
INTEGRATE    LEGAL, P.C.                           Complaint at Law                              Page 5 of 11
Service@Integrate-Legal.com
             Case: 1:20-cv-01144 Document #: 1 Filed: 02/17/20 Page 6 of 11 PageID #:6




           29. Pursuant to the ADA, the NBME is required to offer the USMLE Step 1 “in a place and

               manner accessible to persons with disabilities or to offer alternative accessible

               arrangements for such individuals.” 42 U.S.C. § 12189.

           30. ADA Regulations provide that testing accommodations for professional examinations

               “may include changes in the length of time permitted for completion of the examination.”

               28 C.F.R. § 36.309(b)(1)(i).

           31. The NBME’s refusal to provide Plaintiff’s requested testing accommodations is a refusal

               to offer the USMLE Step 1 to Plaintiff in a place and manner accessible to him or to offer

               him alternative accessible testing arrangements.

           32. Pursuant to ADA regulations, when professional examinations are administered to

               individuals with disabilities, the examinations must be administered so as to accurately

               reflect the individual’s aptitude or achievement level rather than his or her impairment. 28

               C.F.R. § 36.309(b)(1)(i).

           33. The NBME’s refusal to provide Plaintiff’s requested testing accommodations in

               administering the USMLE Step 1 is a refusal to allow Plaintiff to take the USMLE Step 1

               in a manner accessible to him such that the examination reflects his aptitude or achievement

               level rather than his impairment.

           34. Because of the NBME’s refusal to grant Plaintiff reasonable testing accommodations for

               the USMLE Step 1, the NBME is in violation of § 12189 of the ADA.

           35. Pursuant to ADA regulations, when professional examinations are administered to

               individuals with disabilities, the examinations must be administered so as to accurately

               reflect the individual’s aptitude or achievement level rather than his or her impairment. 28

               C.F.R. § 36.309(b)(1)(i).



       _________
INTEGRATE    LEGAL, P.C.                           Complaint at Law                             Page 6 of 11
Service@Integrate-Legal.com
             Case: 1:20-cv-01144 Document #: 1 Filed: 02/17/20 Page 7 of 11 PageID #:7




           36. The NBME’s refusal to provide Plaintiff’s requested testing accommodations in

               administering the USMLE Step 1 is a refusal to allow Plaintiff to take the USMLE Step 1

               in a manner accessible to him such that the examination reflects his aptitude or achievement

               level rather than his impairment.

           37. Because of the NBME’s refusal to grant Plaintiff reasonable testing accommodations for

               the USMLE Step 1, the NBME is in violation of § 12189 of the ADA.

                                     COUNT I –VIOLATION OF THE ADA
                                            (Plaintiff vs. NBME)

           38. Plaintiff repeats and realleges the allegations and statements in the previous paragraphs

               herein and further states:

           39. Plaintiff is an individual with a disability as defined by the ADA because he has a mental

               impairment that substantially limits one or more of his major life functions, namely,

               learning disabilities that substantially limit his major life functions of learning, reading,

               and writing. 42 U.S.C. § 12102(2)(A).

           40. Title III of the ADA (46. U.S.C. § 12189) prohibits discrimination against persons with

               disabilities in professional examinations such as the USMLE Step 1 as follows:

                        Any person that offers examinations or courses related to applications,
                        licensing, certification, or credentialing for secondary or post-
                        secondary education, professional, or trade purposes shall offer such
                        examinations or courses in a place and manner accessible to persons
                        with disabilities or offer alternative accessible arrangements for such
                        individuals.

           41. The NBME is covered by the ADA pursuant to 42 U.S.C. § 12189 in its capacity

               as the administrator of the USMLE Step 1.

           42. Pursuant to 28 C.F.R. § 36.309(b), the NBME must assure that any examination

                        is selected and administered so as to best insure that, when the
                        examination is administered to an individual with a disability that

       _________
INTEGRATE    LEGAL, P.C.                            Complaint at Law                               Page 7 of 11
Service@Integrate-Legal.com
             Case: 1:20-cv-01144 Document #: 1 Filed: 02/17/20 Page 8 of 11 PageID #:8




                        impairs sensory, manual or speaking skills, the examination
                        results accurately reflect the individual’s aptitude or achievement
                        level or whatever other factors the examination purports to
                        measure, other than reflecting the individual’s impaired
                        sensory, manual, or speaking skills.

           43. Plaintiff is a qualified student with a disability under the ADA.

           44. One reasonable accommodation for a disabled person, such as Plaintiff, that may

               be allowed under the ADA is lengthening the time permitted for completing the

               examination.

           45. Plaintiff has a learning disability that substantially limits his major life activities of

               learning, reading and writing. Plaintiff's' condition, which has been diagnosed through

               testing, examination and evaluation by experts in this field, constitutes a disability within

               the meaning of the ADA.

           46. Under the ADA, a disability is defined, in part, as a physical or mental impairment that

               substantially limits one or more major life activities of an individual. 42 U.S.C. § 12102(2).

               Under the authority of 42 U.S.C. § 12134, the Department of Justice has promulgated

               regulations (28 CFR § 35.104) that include "learning" and "work" within the definition of

               major life activities. The major life activity of learning also includes "reading" and

               "writing" as activities protected by the ADA. The "substantially limited" standard for the

               major life activity of learning, reading, or writing, is established when "the individual's

               important life activities are restricted as to the condition, manner, or duration under which

               they can be performed in comparison to most people." 28 CFR, pt. 36, App. B.

           47. As noted above, Plaintiff has a learning disability that substantially impairs his ability to

               read and process the written word. His disability precludes him from learning, reading and

               writing in the same manner and in the same amount of time as most people. This learning



       _________
INTEGRATE    LEGAL, P.C.                           Complaint at Law                               Page 8 of 11
Service@Integrate-Legal.com
             Case: 1:20-cv-01144 Document #: 1 Filed: 02/17/20 Page 9 of 11 PageID #:9




               disability substantially limits his activity of learning, reading, and writing, comparison to

               most people and certainly in comparison to his peers, other medical students taking the

               USMLE.

           48. Plaintiff made formal written request of NBME for reasonable accommodation for his

               disability in connection with taking the USMLE Step 1 Exam, i.e., two times the standard

               time to take the exam, an accommodation NBME has made to some people who have

               requested the accommodation. Such accommodations are consistent with the reasonable

               accommodations Plaintiff was provided in his previous academic studies. The NBME has

               granted similar accommodations to other candidates in the past taking the Step 1 exam.

           49. The NBME's refusal to provide the reasonable test accommodations Plaintiff requested for

               the USMLE Step 1 constitutes an illegal failure to accommodate a disabled person in

               violation of the ADA.

           50. The NBME failed to accommodate Plaintiff’s disability as required by law.

           51. Due to the NBME’s unlawful actions Plaintiff now has three failed exams on his

               educational record.

           52. The NBME’s refusal to grant Plaintiff reasonable accommodations to take the USMLE

               Step 1 exam have caused and continue to cause substantial, irreparable harm to Plaintiff in

               that: (a) all educational institutions that Plaintiff attempts to enroll in will take into

               consideration his previous failed attempts ; (b) all prospective employers will take into

               consideration his previous failed attempts; (c) Plaintiff will be unable to succeed in his

               medical field of choice due to these failed examinations being on his permanent medical

               education record; (d) Plaintiff's' opportunity to engage in his career of choice is destroyed;




       _________
INTEGRATE    LEGAL, P.C.                           Complaint at Law                               Page 9 of 11
Service@Integrate-Legal.com
            Case: 1:20-cv-01144 Document #: 1 Filed: 02/17/20 Page 10 of 11 PageID #:10




               (e) reduced performance on the USMLE Step 1 as a result of not receiving accommodation

               significantly reduces Plaintiff's' future residency and professional career options.

           53. The NBME placed Plaintiff in a distinct disadvantage when it required Plaintiff to take the

               USMLE Step 1 without adequate accommodation

           54. The NBME will not be harmed if the Court grants the requested injunctive relief. Thus, the

               balancing of harm favors granting the requested injunctive relief.

           55. The public interest will be served by granting the requested injunctive relief. The ADA was

               enacted as a matter of public policy to ensure that disabled persons are treated fairly and

               provided with equal opportunities to those persons in the community without disabilities.

               The public interest will not be served by allowing the NBME to continue its unlawful

               refusal to provide Plaintiff with the ADA accommodations to which he is justly entitled.

           56. As a result of the NBME's violation of the ADA, Plaintiff suffered or will suffer great

               injury, including, but not limited to, lost employment opportunities, out-of-pocket

               pecuniary losses, and severe emotional distress and anguish.

           57. The NBME in denying Plaintiff's' for reasonable accommodation violated the ADA and

               has done so while acting maliciously or with reckless indifference for Plaintiff's' ADA

               rights.


               WHEREFORE, Plaintiff, MARCUS HILLIARD, prays that this Honorable Court grant

      judgment in his favor find that the NBME has subjected and continues to subject Plaintiff to

      discrimination because of his disabilities in violation of the ADA. Plaintiff respectfully request the

      following relief:

           a. Injunctive relief ordering the NBME to expunge Plaintiff’s previous three attempts at

               taking the Step 1 exam due to failure to provide reasonable accommodations;

       _________
INTEGRATE    LEGAL, P.C.                           Complaint at Law                             Page 10 of 11
Service@Integrate-Legal.com
            Case: 1:20-cv-01144 Document #: 1 Filed: 02/17/20 Page 11 of 11 PageID #:11




           b. Injunctive relief prohibiting NBME from treating Plaintiff differently than his non-disabled

                counterparts;

           c. Injunctive relief ordering the NBME to undergo periodic training regarding the ADA and

                disability awareness;

           d.   Injunctive relief directing the NBME immediately to cease and desist from its refusal to

                accommodate Plaintiff's' requests for accommodation on the USMLE Step 1 and ordering

                that the NBME immediately comply with the ADA and grant Plaintiff the requested

                accommodation of two times the standard time to take the USMLE Step 1;

           e. Injunctive relief directing that NBME comply with the ADA by providing Plaintiff's'

                requested accommodation with regard to the USMLE Step 1 and future USMLE

                examinations for which Plaintiff is otherwise entitled to sit and for which he otherwise

                makes proper application;

           f. Compensatory damages;

           g. All costs incurred by this suit, including any attorney’s fees;

           h. Any other and further relief deemed just by this court.



                                                                      Respectfully Submitted,


                                                                      /s/ Cynthia M Rote
                                                                      By: Attorney for Plaintiff
      Cynthia M Rote
      Integrate Legal, PC
      12533 Wagon Wheel Road
      Rockton, Illinois 61072
      (815) 255-4695
      service@Integrate-Legal.com




       _________
INTEGRATE    LEGAL, P.C.                           Complaint at Law                                Page 11 of 11
Service@Integrate-Legal.com
